Citation Nr: 1141486	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on the need for convalescence following right foot surgery in September 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to November 1999.  This appeal to the Board of Veterans' Appeals (BVA or Board) is from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Because the Veteran has requested a hearing, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In her January 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board, commonly referred to as a Travel Board hearing.  However, this requested hearing was never scheduled, and she has not withdrawn this hearing request.  She is entitled to this hearing before deciding her appeal.  38 C.F.R. § 20.700, 20.704 (2011). 

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Notify her of the date, time, and location of the hearing, and put a copy of this letter in her claims file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


